United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 14-2930
                         ___________________________

                         Transito Omar Castillo-Hernandez

                              lllllllllllllllllllllPetitioner

                                            v.

             Eric H. Holder, Jr., Attorney General of the United States

                             lllllllllllllllllllllRespondent
                                     ____________

                       Petition for Review of an Order of the
                           Board of Immigration Appeals
                                   ____________

                              Submitted: April 9, 2015
                               Filed: April 14, 2015
                                   [Unpublished]
                                   ____________

Before WOLLMAN, MURPHY, and GRUENDER, Circuit Judges.
                         ____________

PER CURIAM.

       Transito Omar Castillo-Hernandez, a native and citizen of El Salvador, petitions
for review of an order of the Board of Immigration Appeals upholding an immigration
judge’s decision to deny his applications for asylum and withholding of removal.
After careful consideration of the issues before us, see De Castro-Gutierrez v. Holder,
713 F.3d 375, 379 (8th Cir. 2013), we deny the petition, because we conclude that
substantial evidence supports the finding that Castillo failed to establish past
persecution or a well-founded fear of future persecution, see Ortiz-Puentes v. Holder,
662 F.3d 481, 483-84 (8th Cir. 2011). The petition for review is denied. See 8th Cir.
R. 47B.
                        ______________________________




                                         -2-